244 S.W.3d 771 (2008)
Ernest JAMISON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89177.
Missouri Court of Appeals, Eastern District, Division Four.
January 29, 2008.
Jessica M. Hathaway, Office of the State Public Defender, St. Louis, MO, for appellant-Movant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang; Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Ernest Jamison (Movant) appeals from the motion court's judgment denying his pro se and amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence, filed pursuant to Rule 29.15 (motion). A jury found Movant guilty of one count of second-degree murder, in violation of Section 565.021[1]. The trial court sentenced Movant to a term of life imprisonment, to be served consecutively with the sentences Movant was already serving in other states for related crimes. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Jamison, 173 S.W.3d 657 (Mo.App. E.D.2005). Movant thereafter filed his motion alleging ineffective assistance of his trial counsel (Counsel). After an evidentiary hearing, the motion court issued its Findings of Fact and Conclusions of Law denying the motion.
We have reviewed the briefs of the parties and files and records in the case and find Movant's claims to be without merit. The motion court's finings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 1994, unless otherwise indicated.